Citation Nr: 1745402	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for seizures.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded these matters in June 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A seizure disorder did not manifest in service, within one year of service, and is otherwise unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in April 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a Board videoconference hearing was held.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  Under 38 U.S.C.A. § 5103A (d), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran was not afforded a VA examination and no VA opinion was obtained with respect to the seizures claim.  The Board, however, finds that no VA exam or opinion is necessary for this claim, as there is no evidence to show that the Veteran suffered from seizures or any symptoms of seizures during service or within a year following service.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b) (2016).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  If this burden is met, the presumption of soundness is rebutted, and the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Seizures

The Veteran asserts that his seizures disability was aggravated by stress during service.  

The Board notes that the Veteran also asserts that his seizures disability preexisted service.  First, the Board takes note of the Veteran's June 2015 Appellant's Brief which reported that there was a January 1974 Health Record for a 15 month old male who had fever related seizures; however, the Board also notes the Veteran's concession that this record was voided and initialed.  Therefore, the Board finds this record to be least probative in reviewing the Veteran's claim.  Looking to the Veteran's most probative records, the Veteran's June 1972 entrance examination found that the Veteran was in excellent health.  Specifically, it did not note a preexisting seizures disorder and there is no additional evidence to show that the Veteran had a seizures disorder prior to service.  Further, his statements indicating that he had seizures prior to service are not clear and unmistakable evidence of a preexisting condition.  See Paulson v. Brown, 7 Vet. App. 466 (1995); cf. Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).   Accordingly, the presumption of soundness is not rebutted.  Thus, the Board will consider the Veteran's seizures claim on a direct basis.    

Overall, the Veteran's service treatment records are silent for complaint, treatment or diagnosis of seizures.  Upon separation in October 1975, it was noted that the Veteran was in good health.  Clinical evaluation of neurologic features was normal.  It was noted that he denied "disturbances of consciousness".  The report of medical history given by the Veteran at that time shows that he denied having neuritis, paralysis, epilepsy and fits.  

In December 2007, the Veteran saw his private physician for management of his seizures disorder (myoclonus).   Upon examination, the neurological assessment was without deficit and there was no evidence of myoclonic jerks during the visit.

In April 2010, the Veteran submitted a statement regarding his seizures claim.  He stated that seizures were not noticed until 1995.  He said that he took medication for the seizures and felt that the seizures most likely had their origin during service.

In August 2011, the Veteran submitted another statement regarding his seizures claim.  He stated that there would not be any doctor records to verify the beginning of his seizures disability because his seizures did not develop until he was about 45 years old.  He also said that his seizures disability was caused by previous stress and irregular sleep pattern during service as well as his sleep apnea.  

In January 2017, the Veteran testified at a Board hearing that he was told he was predisposed to seizures at birth, and that they were brought on by stress.  During active duty, the Veteran stated that he would have 20 hour days for 20 days in a row and that kind of stress aggravated his seizure disorder.  However, the Veteran stated that he did not remember seizures during service.

The Board notes that the Veteran was not afforded a VA examination and no VA opinion was obtained, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, while there was competent evidence of a current disability, the evidence contains no indication of an in-service event or that the current disability may be associated with the Veteran's service.  Beyond the Veteran's lay statements attributing his seizures to his service, there is no evidence indicating that the Veteran's seizures may be associated with the Veteran's service.  There mere fact that the Veteran developed seizures sometime after returning from service is not sufficient, without any additional evidence, to indicate that the Veteran's seizures may be associated with his active service.  As such, the Board concludes that no VA examination or opinion is necessary with respect to this claim.  

The Veteran has offered his own opinion on etiology, stating that he currently has seizures that are causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, to the extent that he asserted that seizures may be related to service, such lay evidence is inconsistent with the service treatment records and the separation examination.  His remote statements are far less credible than the contemporaneous record.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for seizures is not warranted.  



ORDER

Entitlement to service connection for seizures is denied.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss and sleep apnea. Regarding his bilateral hearing loss, he asserts that while on active duty he was exposed to loud noises.

In December 2009, the Veteran saw his private audiologist for his bilateral hearing loss claim.  The Veteran stated that he could not hear his cell phone and had in-service noise exposure.  Upon examination, the audiologist found mild to moderate high frequency, mainly, sensory-neural hearing loss with excellent speech discrimination ability and air-bone gaps noted in low frequencies.  The right tympanic membrane had a slightly positive pressure and the left was within normal limits.  The audiologist recommended a medical follow up for low frequency, a yearly hearing examination and a hearing aid evaluation.

In June 2010, the Veteran saw his private physician regarding his bilateral hearing loss claim.  Upon examination, the Veteran was negative for hearing loss.

In January 2015, the Veteran submitted a statement for his bilateral hearing loss claim, describing how his hearing loss continued to worsen. 

In January 2017, the Veteran testified at a Board hearing that he worked as a clerk and was in the alert shack which was right on the flight line.  He would walk across the flight deck which was 50 feet away from the alert deck.  He did not notice hearing loss at that time; however, stated that when he checked it later he was told by a physician that he had hearing loss due to being around loud noises in the past.    

Regarding his sleep apnea, he asserts that his preexisting sleep apnea disability was aggravated during service.  

In a March 2014 private treatment note, the Veteran's physician opined that the Veteran very likely had obstructive sleep apnea and atypical narcolepsy when he was in service years before an official diagnosis was provided, given his degree of sleepiness during service.

In January 2017, the Veteran testified that he had sleep apnea before going into service but did not know what it was and he was not questioned about this during his entrance examination.  He described how he would wake up gasping for air during active duty.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce, 443 F.3d 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, the burden falls on the Veteran, not VA to establish aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096; Jensen, 19 F.3d 1417 (Fed. Cir. 1994).

Overall, the Veteran has not been afforded a VA examination.  As stated above, VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

In the present case, the Veteran has a current diagnosis of sleep apnea.  Regarding the Veteran's bilateral hearing loss, there is conflicting evidence on whether the Veteran has a current disability; therefore, the Board concedes that the Veteran may have a hearing disability and requires an examination to officially determine this.  Thus, the first McLendon element is satisfied. 

Although the Veteran's service treatment records do not show evidence of complaints, treatment or diagnoses for bilateral hearing loss and sleep apnea, the Veteran has competently and credibly testified that he was exposed to loud noises during service, and that his sleep apnea was aggravated by service.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington, 19 Vet. App. 363 (2005).  Accordingly, the second McLendon element is also satisfied.

Finally, the low threshold of the third McLendon element is satisfied by the Veteran's own lay testimony of continuity of symptomatology since service.

The Board finds, however, that there is insufficient evidence of record to decide the claim. Therefore, the Board finds it necessary to remand this issue for a VA examination and etiology opinion.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate any outstanding VA treatment records with the claims file.

2. After obtaining updated treatment records, schedule the Veteran for VA examinations to address his bilateral hearing loss and sleep apnea disabilities.  The examiner(s) must be provided with access to the Veteran's claims file.  Regarding the bilateral hearing loss examination, the examiner is asked to first determine whether the Veteran currently suffers from a bilateral hearing loss disability.  If so, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bilateral hearing loss is related to any disease, injury or event incurred during service.  In offering this opinion, the examiner must consider the lay evidence as to the onset and continuity of symptoms as well as the Veteran's testimony regarding his exposure to noise during service.  

Regarding the Veteran's sleep apnea the examiner is asked to provide the following opinion:

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea clearly and unmistakably existed prior to service and, if so, whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea was clearly and unmistakably not aggravated by the Veteran's military service.

In rendering this opinion, the examiner must address the following: (1) the Veteran's service treatment records including, including the June 1972 entrance examination; and (2) the Veteran's January 2017 Board hearing where he testified that he suffered from sleep apnea prior to service.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


